Citation Nr: 1229580	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1973 to September 1975.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a neck disability and a low back disability.  In the Veteran's January 2009 VA Form 9, substantive appeal, he requested a hearing before a Decision Review Officer (DRO) at the RO.  Such a hearing was scheduled for July 2011; however, the day before the hearing, the Veteran's representative advised that the Veteran was withdrawing his request for a DRO hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges he suffers from chronic and continuous neck and back problems as a result of injuries he sustained in service.  See July 2007 informal claim for service connection.  Specifically, he alleges that he injured his neck during boot camp training in 1973, and that he injured his back after picking up a heavy item while serving aboard the USS Ashtabula.  He noted that he even injured one of his private parts during this incident, although he was treated for a venereal disease instead.  See March 2008 notice of disagreement.  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to the neck or low back.  On August 1975 service separation physical examination, a clinical evaluation of his spine and other musculoskeletal system was normal.  They do, however, show that in March 1975, while serving aboard the USS Ashtabula, the Veteran was treated for acute urethritis due to gonococcus; there are no orthopedic complaints associated with this treatment record.

Postservice treatment records consist of private records from Drs. K.D., P.K., and R.R.  They show that the Veteran has been given diagnoses of severe cervical stenosis at C4-C5 and of lumbar spondylolisthesis.  They also show that he underwent an anterior cervical discectomy and fusion with allograft interbody fusion and an Atlantis anterior cervical planting in 2007, and a lumbar fusion at L5-S1 in 2003.  

The Veteran has not been afforded a VA examination for his neck disability and low back disability.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As the record contains medical evidence showing that the Veteran has current neck and low back disabilities, allegations from the Veteran that he injured his neck and back in service and developed continuous neck and back problems thereafter, an examination to secure a medical advisory opinion is necessary.  Notably, the Veteran is competent to testify as to symptoms he experiences, including neck and back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1. 	The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his neck and low back disabilities.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide opinions responding to the following: 
(a) Please identify (by medical diagnosis) each of the Veteran's current neck and low back disabilities.

(b) For each neck and low back disability diagnosed, please provide an opinion as to whether such is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include any neck and back injury therein.

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate the claims.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


